Title: From James Madison to William C. C. Claiborne, 10 February 1806
From: Madison, James
To: Claiborne, William C. C.


                    
                        Sir.
                        Department of State, February 10th. 1806.
                    
                    Since my letter of the 14th. Decr. communicating the President’s directions to prevent the papers of the Spanish Surveyor General and Secretary of Louisiana from being carried out of the District, information has been received, that, in the course of the last summer Mr. Morales, sent to Pensacola the records & documents, relative to grants of Land in Louisiana, which had been in his possession and that of Mr. Ximenes, the late Notary to the government. As this proceeding is manifestly contrary to the treaty of cession, and it is of the greatest importance in the prevention of inconvenience forgery and fraud that they should be repossessed by the United States, the President further instructs you to endeavour to regain them by the most pointed official applications and such legal remedies against those who sent them away—as may be applicable. James Brown Esqr. the Agent for land claims can give you such further information on the subject as may be requisite. Colo. Freeman has communicated to the War Department a letter from Capt. Stille from which & other intimations it appears probable that the Marquis of Casa Calvo is taking measures for making a settlement on trinity river, contrary to the expectation which might have been

formed, that until the limits between the Spanish territories & those of the UStates shall be settled, things would be kept in their present state. You will therefore give him to understand as from your express instructions how inconsistent with the dictates of amity between the two Countries such a step on his part would be viewed, that his persisting in it would not be looked upon with indifference, and if the settlement meditated or any other shall be attempted in the disputed territory the government will consider itself justified in taking any measures that may be necessary to break it up. I am &c.
                    
                        James Madison.
                    
                